Name: Decision of the EEA Joint Committee No 63/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  communications;  European construction
 Date Published: 1999-04-15

 Avis juridique important|21999D0415(09)Decision of the EEA Joint Committee No 63/98 of 4 July 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 100 , 15/04/1999 P. 0050 - 0051DECISION OF THE EEA JOINT COMMITTEENo 63/98of 4 July 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 80/97 of 12 November 1997(1);Whereas Commission Decision 97/526/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications (edition 2)(2) is to be incorporated into the Agreement;Whereas Commission Decision 97/527/EC of 9 July 1997 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (edition 2)(3) is to be incorporated into the Agreement;Whereas Commission Decision 97/528/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band(4) is to be incorporated into the Agreement;Whereas Commission Decision 97/529/EC of 9 July 1997 on a common technical regulation for the telephony application requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band(5) is to be incorporated into the Agreement;Whereas Decision 97/526/EC repeals, with effect from 10 July 1998, Commission Decision 94/11/EC on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement;Whereas Decision 97/527/EC repeals, with effect from 10 July 1998, Commission Decision 94/12/EC on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4t (Commission Decision 97/639/EC) in Chapter XVIII of Annex II to the Agreement: "4u 397 D 0526: Commission Decision 97/526/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications (edition 2) (OJ L 215, 7.8.1997, p. 54).4v 397 D 0527: Commission Decision 97/527/EC of 9 July 1997 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (edition 2) (OJ L 215, 7.8.1997, p. 57).4w 397 D 0528: Commission Decision 97/528/EC of 9 July 1997 on a common technical regulation for the general attachment requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band (OJ L 215, 7.8.1997, p. 60).4x 397 D 0529: Commission Decision 97/529/EC of 9 July 1997 on a common technical regulation for the telephony application requirements for mobile stations intended to be used with Phase II public digital cellular telecommunications networks operating in the DCS 1800 band (OJ L 215, 7.8.1997, p. 65)."Article 2The texts of point 4a (Commission Decision 94/11/EC) and point 4b (Commission Decision 94/12/EC) in Chapter XVIII of Annex II to the Agreement shall be deleted with effect from 10 July 1998.Article 3The texts of Decisions 97/526/EC, 97/527/EC, 97/528/EC and 97/529/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 5 July 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 4 July 1998.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 134, 7.5.1998, p. 9.(2) OJ L 215, 7.8.1997, p. 54.(3) OJ L 215, 7.8.1997, p. 57.(4) OJ L 215, 7.8.1997, p. 60.(5) OJ L 215, 7.8.1997, p. 65.